DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/2020.
Applicant's election with traverse of species a in the reply filed on 10/29/2020 is acknowledged.  The traversal is on the ground(s) that species a and b obvious variants of each other because both include a light sensor that generates a first electric signal and a processor that converts the first electric signal from a time domain one to a frequency domain signal.  This is not found persuasive because species b includes an additional motion sensing structure not required by species (a) which is verified by the discussion in [0044] of the filed specification.  [0044] states that species (a) and (b) are different:
[0044] To effectively find the noises and remove them, different from the heart rate detection system provided in the above embodiment, the heart rate detection system provided in this embodiment further includes a motion sensor. By using the motion sensor, the heart rate detection system can capture a motion data of the human body, take the motion data as a comparison data to find noises in the first electric signal, and remove the noises from the first electric signal. Compared with the heart rate detection system provided in the above embodiment that calculates a low-frequency noise signal or a high-frequency noise signal based on the first electric signal and removes it, the heart rate detection system provided in this embodiment can detect the user’s heart rate more precisely.

The requirement is still deemed proper and is therefore made FINAL.
Claims 6-9 are withdrawn. Claims 1-5 and 10 are pending.  

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  the Office suggests changing “according to” in lines 9 and 12 in claim 1 to “based on an analysis of” or the like.  Appropriate correction is required.  Claim 10 has the same issue.
Claim 10 is objected to because of the following informalities:  the Office suggests changing “human body” to “the user’s body” in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear if the conversion of the first electric signal at line 15 is after the subtraction of the low and high frequency signals in the previous steps because the claim states that the frequency domain signal is converted back to the time domain signal (i.e. the original time domain signal – which would appear difficult if portions of noises were removed).  Claim 10 has the same issue.  It is also unclear in claims 1 and 10 whether the peak detection, time interval calculations, and heart rate calculation are performed on the time domain or frequency domain version of 
The term "low" and “high” in claims 1, 2, 3, and 10 are relative terms which renders the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Office suggests amending the claim to just how noise is removed via the two functions without any reference to low or high.  

Double Patenting
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2003/0181817) in view of Boukhayma et al. (US 2020/0205680) (hereinafter referred to as “B”) and Flower et al. (US 4863265).
Regarding claim 1, Mori discloses a heart rate detection system, comprising: 
at least one light emitting unit, emitting a light to a human body; a light sensor, sensing a reflected light of the light and accordingly generating a first electric signal ([0044] – “a light emitting diode and a photo diode that detect a vital sign”; the photo diode produces an analog  electric signal output as indicated in the remaining sentences of [0044]); 
and a processor, coupled to the light sensor and the light emitting unit, configured to: 
convert the first electric signal from a time-domain signal to a frequency-domain signal (see Fig. 1 #710); 
execute a peak detection with respect to the first electric signal according to a first sampling rate, and calculate a plurality of peak values of the first electric signal; and calculate a plurality of time intervals among the peak values according to the first sampling rate and the peak values, and calculate a heart rate based on the time intervals (see [0112] where a datum corresponding to a peak value in the pulse wave is determined and then the time interval between peaks are determined based on the samplings between them which is then used to determine the pulse rate).
Mori does not disclose the remaining processor steps:
calculate a low-frequency noise signal according to the first electric signal, and subtract the low-frequency noise signal from the first electric signal; 
calculate a high-frequency noise signal according to the first electric signal, and subtract the high-frequency noise signal from the first electric signal; and
convert the first electric signal from the frequency-domain signal to the time-domain signal.
Mori does disclose removing noise from the pulse wave signal (see at least [0089]) but does not provide any details.  However, B teach a health monitoring device based on PPG sensing technology as applied to heart rate determinations (see [0004]).  B discloses that noise may be subtracted from the light signal via subtraction (see [0255], particularly the end).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Mori to include subtraction of low frequency noise as taught by B from a photoplethysmographic signal because noise can affect the accuracy of a heart rate measurement.  There would have been a reasonable expectation of success given this amounts to just subtraction of data points. 
Flower et al. also teach a system photoplethysmographic sensor system that includes a step for high frequency noise removal via subtraction (see col. 4, second paragraph, in particular lines 37-41).   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Mori to include high frequency noise subtraction as taught by Flowers et al. for removing noise because it is the use of known technique to improve similar devices in the same way. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 10 is essentially the same as claim 1 and is rejected using the same argument above.  Claim 10 includes a wearable heart rate detection system.  Mori discloses such a system in Figure 4A.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Boukhayma et al. and Flowers et al. as applied to claim 1 above, and further in view of McPherson et al. (US 

    PNG
    media_image1.png
    82
    273
    media_image1.png
    Greyscale

wherein Y[i] is the low-frequency noise signal, X[i+j] is the first electric signal, and M is a sampling number.  The Office interpreted this as subtracting the baseline average of the signal.  McPherson et al. teach an LED/Photodiode system (see Fig. 10 and 11) for measuring biometric data through acquisition of photoplethysmographic data from a sensor placed on the finger.  McPherson teaches that noise can be removed by subtracting an average of the signal (See [0047]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Mori to include an optional alternate low frequency noise removal operation such as that taught by McPherson for processing the photoplethysmographic signal because it can remove baseline wandering phenomena as taught by McPherson.  

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teaches or fairly suggests, in combination with all other limitations, a heart rate detection system that subtracts out high frequency noise using the claimed equation for low frequency noise after application of the low frequency removal in .  

Conclusion
Claims 1, 2, and 10 are rejected and claims 3-5 are objected to.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791